Final Action
General Information
The merits of this case have been carefully reconsidered and examined again in light of applicant’s response received 03/15/2021. The objection to the claim has been overcome by applicant’s amendment. The provisional rejections under the judicially created doctrine of nonstatutory double patenting have been overcome by applicant’s submission of terminal disclaimers. Additionally, the rejection of record under 35 USC 171 has been overcome by applicant’s amendment and is hereby withdrawn. However, applicant’s amendment has introduced impermissible new matter into the claim necessitating a FINAL REJECTION under 35 USC 112(a) as set forth below.
Specification
The broken line statement submitted with the amendments of 03/15/221 is objected to because it does not clearly describe the purpose of the broken lines in the drawings. The use of the term “or” in the statement introduces uncertainty and conjecture into the determination of what is being described by the lines in the drawings. The examiner suggests that following language as more appropriate and clear; “In the drawings, the broken lines depict portions of the motor car that form no part of the claimed design.”
Claim Rejection -– 35 USC 112(a)
The claim is rejected under 35 USC 112(a) as failing to comply with the description requirement thereof since the absence of the interior details of the wheels in their entirety is not supported by the original disclosure. The original disclo-sure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
New matter is anything (structure, features, or elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features, or elements.
To overcome this rejection, applicant may attempt to demonstrate by means of argument or evidence that the original disclosure establishes that they were in possession of the amended claim, or the applicant may remove the subject matter from the claim as disclosed in the originally filed drawings by reducing all of the features to broken line, or, as allowed by Hague convention, by utilizing a color wash over said features such that while still visible they are clearly distinguished from the subject matter forming the 

    PNG
    media_image1.png
    628
    1492
    media_image1.png
    Greyscale

Conclusion
In conclusion the claim stands rejected under 35 USC 112(a) for new matter.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 24, 2021
/George D. Kirschbaum/Primary Examiner, Art Unit 2922                                                                                                                                                                                                        
/J.K./